Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has May 7, 2021 has been entered.
Status of Claims
-	Applicant’s Amendment filed May 7, 2021 is acknowledged.
-	Claim(s) 22, 30-32, 40, 41# is/are amended
- 	Claim(s) 1-21, 23-27, 29, 33-38 is/are canceled
-	Claim(s) 42-49 is/are new
-	Claim(s) 22, 28, 30-32, 39-49 is/are pending in the application.


Priority
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2013/077456 filed on June 19, 2013.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 22, 28, 30, 31, 32, 39, 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupraz et al, U.S. Patent Publication No. 2005/0024346 in view of Muto et al, U.S. Patent Publication No. 2013/0321352.
Consider claim 22, Dupraz teaches an apparatus comprising: at least one processor (see Dupraz figure 2, element 230 processor subsystem); and 

at least one memory including computer program code (see Dupraz figure 2, element 240 memory subsystem), 

the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
receive a user electronic-scribed handwritten input (see Dupraz paragraphs 0022-0032 specifically for example paragraph 0026 where character recognition subsystem 210 is configured to capture handwriting gestures, e.g., handwritten text, numbers, symbols, drawings, or other impressions that may appear on a written medium. The function control subsystem 220 may include dedicated (or pre-defined) or configurable (e.g., user definable) functional operations that may, for example, be used in association with one or more application programs); 

determine one or more input manner characteristics of the user electronic-scribed handwritten input, wherein the one or more input manner characteristics describe a manner in which the electronic-scribed handwritten input was special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. In addition, in one embodiment, special paper with specific fields ("magic boxes") can be used. magic boxes are disclosed for purposes of "speed-mail.", calendar, and alarm features are disclosed); 



identify at least one of a device to which the electronic information is to be transmitted, or an application with which the electronic information is to be associated, wherein the at least one of the device or the application is identified based on the one or more input manner characteristics of the electronic-scribed handwritten input from which the electronic information was converted (see Dupraz paragraphs 0041-0046 where special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. In addition, in one embodiment, special paper with specific fields ("magic boxes") can be used. magic boxes are disclosed for purposes of "speed-mail.", calendar, and alarm features are disclosed.  Where input manner characteristics correspond to recognizing special paper surface including conventional patterned paper, e.g., having glyphs, where the "magic boxes" may be preset patterns corresponding to a function such as “speed-mail”, calendar and/or alarm features patterned paper comprising machine-readable marks or "glyphs" provides a coordinate system that can be interpreted to uniquely identify the location of each individual glyph. This coordinate or location information is typically captured along with the handwriting gestures. And paragraph 0041 indicates special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. Paragraph 0045-0046 where in an alternative embodiment, the "magic box" may be a predetermined pattern (e.g., a character) that is assigned a particular function or operation such that it is performed once the optical system recognizes the predetermined pattern); and  

based on the one or more determined input manner characteristics of the user electronic- scribed input, perform at least one of causing transmission of the electronic information to the device identified based on the one or more determined input manner characteristics (see Dupraz paragraphs 0041-0046 where special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. In addition, in one embodiment, "speed-mail.", calendar, and alarm features are disclosed), 

or

associating the electronic information with the application identified based on the one or more determined input manner characteristics (see Dupraz paragraphs 0041-0046 where special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. In addition, in one embodiment, special paper with specific fields ("magic boxes") can be used. magic boxes are disclosed for purposes of "speed-mail.", calendar, and alarm features are disclosed).

Dupraz does not appear to explicitly disclose convert the user electronic-scribed handwritten input into electronic information.  Dupraz paragraphs 0022-0032, specifically for example paragraph 0026, discloses character recognition subsystem 210 is configured to capture handwriting gestures, e.g., handwritten text, numbers, symbols, drawings, or other impressions that may appear on a written medium.  Further, claim 7 recites “A digital pen device for capturing handwriting gestures and converting them into digital data for transmission to a computer system”.  

In the same field of endeavor, Muto teaches a digital pen having Optical Character Recognition (OCR) means so as to convert handwritten information into digitized character or numeric data which corresponds to “information entered” (see Muto paragraphs 0048-0054 specifically for example paragraphs 0050 and 0054 where OCR means/position information detection means 212 converts a character or a numeric written on a physical medium into text or recognizes a graphic (the OCR means) on the basis of information from the digital pen 241 provided from the entry information detection means 211. And The "information entered" is information written with the digital pen and may be a character, a numeric or a graphic. The "attribute value corresponding to information entered" is text converted from information written with the digital pen, or a value converted from the text for storing in the database. The text converted from information written with the digital pen may be a digitized character or numeric. The value converted from the text for storing in the database may be a serial value converted from a date, for example, if the text data is the date, or may be a character string or a numeric value converted from another particular character string).  One of ordinary skill in the art would have been motivated to have modified Dupraz with the teachings of Muto to have converted handwritten information into digitized character or numeric data corresponding to “information entered” using known techniques with predictable results.



Consider claim 28, Dupraz as modified by Muto teaches all the limitations of claim 22 and further teaches wherein the one or more input manner characteristics are determined using one or more of the following devices comprised in an electronic stylus used by a user to scribe the user electronic-scribed input: 

an accelerometer; 

a gyroscope; 

a proximity sensor; 

a trackball; 

an optical camera (see Dupraz paragraph 0025, 0030-0031, 0041, 0045-0046 digital camera, photo sensor are disclosed and character recognition subsystem 210 may be a digital camera or may be an optical character recognition system that includes pattern recognition sensors, e.g., photosensors. Specifically note that paragraph 0030 indicates For example, in one embodiment, patterned paper comprising machine-readable marks or "glyphs" provides a coordinate system that can be interpreted to uniquely identify the location of each individual glyph. This coordinate or location information is typically captured along with the handwriting gestures. And paragraph 0041 indicates special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. Paragraph 0045-0046 where in an alternative embodiment, the "magic box" may be a predetermined pattern (e.g., a character) that is assigned a particular function or operation such that it is performed once the optical system recognizes the predetermined pattern.); 

an infra-red camera; 

a microphone; 

or

a pressure sensor (see Dupraz paragraph 0032 where pressure applied by the user can be sensed using a Force Sensitive Resistor ("FSR") located at the tip of the digital pen 100 is disclosed).

Claim 29 canceled

Consider claim 30, Dupraz as modified by Muto teaches all the limitations of claim 22 and further teaches wherein the at least one memory and the computer patterned paper comprising machine-readable marks or "glyphs" provides a coordinate system that can be interpreted to uniquely identify the location of each individual glyph. This coordinate or location information is typically captured along with the handwriting gestures. And paragraph 0041 indicates special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. Paragraph 0045-0046 where in an alternative embodiment, the "magic box" may be a assigned a particular function or operation such that it is performed once the optical system recognizes the predetermined pattern); and

include the electronic information in one or more of: 

an e-mail (see Dupraz paragraphs 0041-0046 where special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. In addition, in one embodiment, special paper with specific fields ("magic boxes") can be used. magic boxes are disclosed for purposes of "speed-mail.", calendar, and alarm features are disclosed); 

an SMS message; 

an MMS message; 

a chat message; 

a word processing document (see Dupraz figures 6A-6B and  paragraphs 0048-0052 specifically for example paragraphs 0050-0051 where "types" of documents can include emails, faxes, letters, meeting minutes, notes, to-do lists, drawings, calendar entries, and so on); 

an electronic note (see Dupraz paragraphs 0041-0046 where special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. In addition, in one embodiment, special paper with specific fields ("magic boxes") can be used. magic boxes are disclosed for purposes of "speed-mail.", calendar, and alarm features are disclosed); 

a drawing (see Dupraz figures 6A-6B and  paragraphs 0048-0052 specifically for example paragraphs 0050-0051 where "types" of documents can include emails, faxes, letters, meeting minutes, notes, to-do lists, drawings, calendar entries, and so on); 

a spreadsheet; 

a database (see Muto paragraphs 0054 where “information entered” may be stored in a database or temporary table); 

a search field; 

a web address; 

or 

a social media post.

Consider claim 31, Dupraz as modified by Muto teaches all the limitations of claim 22 and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor: identify the application based on the one or more input manner characteristics (see Dupraz paragraphs 0041-0046 where special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. In addition, in one embodiment, special paper with specific fields ("magic boxes") can be used. magic boxes are disclosed for purposes of "speed-mail.", calendar, and alarm features are disclosed.  Where input manner characteristics correspond to recognizing special paper surface including conventional patterned paper, e.g., having glyphs, where the "magic boxes" may be preset patterns corresponding to a function such as “speed-mail”, calendar and/or alarm features and paragraph 0025, 0030-0031, 0041, 0045-0046 digital camera, photo sensor are disclosed and character recognition subsystem 210 may be a digital camera or may be an optical character recognition system that includes pattern recognition sensors, e.g., photosensors. Specifically note that paragraph 0030 indicates For example, in one embodiment, patterned paper comprising machine-readable marks or "glyphs" provides a coordinate system that can be interpreted to uniquely identify the location of each individual glyph. This coordinate or location information is typically captured along with the handwriting gestures. And paragraph 0041 indicates special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. Paragraph 0045-0046 where in an alternative embodiment, the "magic box" may be a predetermined pattern (e.g., a character) that is assigned a particular function or operation such that it is performed once the optical system recognizes the predetermined pattern); and 

provide the electronic information in an entry field of the application the entry field comprising one or more of: 

a search; 

a web address field; 

a social media post field, and

a data input field (see Dupraz paragraphs 0041-0051 where special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. In addition, in one embodiment, special paper with specific fields 

Consider claim 32, Dupraz as modified by Muto teaches all the limitations of claim 22 and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor:  identify the application based on the one or more input manner characteristics (see Dupraz paragraphs 0041-0046 where special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. In addition, in one embodiment, special paper with specific fields ("magic boxes") can be used. magic boxes are disclosed for purposes of "speed-mail.", calendar, and alarm features are disclosed.  Where input manner characteristics correspond to recognizing special paper surface including conventional patterned paper, e.g., having glyphs, where the "magic boxes" may be preset patterns corresponding to a function such as “speed-mail”, calendar and/or alarm features and paragraph 0025, 0030-0031, 0041, 0045-0046 digital camera, photo sensor are disclosed and character recognition subsystem 210 may be a digital camera or may be an optical character recognition system that includes pattern recognition sensors, e.g., photosensors. Specifically note that paragraph 0030 indicates For example, in one embodiment, patterned paper comprising machine-readable marks or "glyphs" provides a coordinate system that can be interpreted to uniquely identify the location of each individual glyph. This coordinate or location information is typically captured along with the handwriting gestures. And paragraph 0041 indicates special paper may include conventional patterned paper, e.g., having glyphs, and the "magic boxes" may be preset patterns corresponding to a function once that pattern image is detected. Paragraph 0045-0046 where in an alternative embodiment, the "magic box" may be a predetermined pattern (e.g., a character) that is assigned a particular function or operation such that it is performed once the optical system recognizes the predetermined pattern), wherein the application comprises one or more of: 

an e-mail application type; a productivity application type; a messaging application type; a calendar application type; a web browsing application type; a social media application type; and a searching application type (see Dupraz figures 6A-6B and paragraphs 0048-0052 specifically for example paragraphs 0050-0051 where "types" of documents can include emails, faxes, letters, meeting minutes, notes, to-do lists, drawings, calendar entries, and so on. And if a document is an email, a user can assign rules such as which application to use for the email (e.g., Microsoft Outlook.TM., Lotus Notes.TM., etc.), the way the document will appear (e.g., in draft form, etc.), and so on).  While Dupraz explicitly mentions rules for using specific email application types, one of ordinary skill without inventive inspiration would readily find it obvious to extrapolate to apply rules for using specific other types of applications including productively, messaging, calendar, web browsing, social media, and/or searching application types.

Claim 33-38 canceled

Consider claim 39, Dupraz as modified by Muto teaches all the limitations of claim 22 and further teaches wherein the apparatus is one or more of: an electronic stylus, a wand, a portable electronic device, a mobile phone, a smartphone, a tablet computer, a surface computer, a laptop computer, a personal digital assistant, a graphics tablet, a pen-based computer, a non-portable electronic device, a desktop computer, a monitor/display, a household appliance, a server, or a module for one or more of the same (see Dupraz figure 1, element 100 digital pen and paragraphs 0023-0024).

Claims 40-41 recite similar claim limitations as claims 1, and thus are rejected under similar rational as claims 1 detail above.

	
Allowable Subject Matter
Claims 42-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts cited fails to fairly teach or suggest the combined features of the invention including the recited features of dependent claims 42-49.
The following prior arts are representative of the state of the prior art:  

Sekiguchi et al, U.S. Patent Publication No. 2002/0060665 (coordinate input apparatus)
O’Donnell, JR, U.S. Patent Publication No. 20020126105 (combined writing instrument and digital documentor apparatus)
Cohen et al, U.S. Patent Publication No. 20060209052 (performing an action with respect to a hand-formed expression)

These features find support at least at figures 5a-19 and corresponding description thereof of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 42-49 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s assertion that Dupraz fails to disclose the recited features “identify at least one of a device to which the electronic information is to be transmitted, or an application which the the electronic information is to be associated, wherein the at least one of the device or the application is identified based on the one or more input manner characteristics of the electronic-scribed handwritten input from which the electronic information was converted”, Examiner respectfully disagrees and directs Applicant’s attention to Dupraz paragraphs 0041-0046 where special paper corresponding to the recited “input manner characteristics”.  Further Dupraz’s special paper may include conventional patterned paper, e.g., having glyphs, and "magic boxes" may be preset patterns corresponding to a function where once that pattern image is detected, a function of "speed-mail.", calendar, and alarm features are disclosed.  As best understood by Examiner detecting a pattern image of a special paper corresponds to Applicant’s disclosed “input manner characteristic”.  
Examiner respectfully notes that Applicant’s disclosure describes “input manner characteristics” broadly as “may be at least one of a determined input plane of an electronic stylus during the scribing of the user electronic-scribed input; a determined input angle of an electronic stylus during the scribing of the user electronic-scribed input; a determined pressure applied when using an electronic stylus during the scribing of the user electronic-scribed input; a determined surface type on which the user electronic-scribed input is made; a determined size of the user electronic-scribed input; and a determined speed of the user electronic-scribed input”   Further, Applicant manner/context/surrounding area of the device used for electronic scribing can be accounted for, as if it is a part of the user interface of the device” (see Applicant’s published application U.S. Patent Publication No. 2016/0139691 paragraphs 0006-0012, 0092).  
Therefore, as best understood by Examiner, Dupraz’s special paper having patterned paper comprising machine-readable marks or "glyphs" assigned a particular function or operation where the machine-readable marks or “glyphs” are typically captured along with the handwriting gestures may reasonably correspond to input manner characteristics of surface type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beaton et al, U.S. Patent Publication No. 6340979 (contextual gesture interface).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625